Exhibit 10.22

FOURTH AMENDMENT TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made and entered on May 31, 2007, by and among INSIGHT HEALTH
SERVICES CORP. (individually and, in its capacity as the representative of the
other Existing Borrowers pursuant to Section 4.4 of the Loan Agreement (as such
terms are defined below), “InSight Health”), a Delaware corporation, and those
subsidiaries of InSight Health listed on the signature pages hereof (InSight
Health and each of its subsidiaries listed on the signature pages hereto being
referred to collectively as “Existing Borrowers,” and individually as an
“Existing Borrower”); the various financial institutions listed on the signature
pages hereof (together with their respective successors and permitted assigns,
the “Lenders”); and BANK OF AMERICA, N.A., a national bank (“BofA”), in its
capacity as collateral and administrative agent for certain financial
institutions as “Lenders” (together with its successors in such capacity,
“Administrative Agent”).

Recitals:

Administrative Agent, Lenders and Existing Borrowers are parties to a certain
Amended and Restated Loan and Security Agreement dated September 22, 2005, as
amended by a letter agreement dated March 15, 2007, a second letter agreement
dated May 1, 2007, and a Third Amendment to Amended and Restated Loan and
Security Agreement dated May 29, 2007 (and as at any time further amended,
restated, supplemented or otherwise modified, the “Loan Agreement”), pursuant to
which Lenders have made certain loans and other extensions of credit to or for
the benefit of Existing Borrowers.

On May 29, 2007 (the “Petition Date”), InSight Health and InSight Health
Services Holdings Corp. (“Parent” as defined in the Loan Agreement and,
collectively with InSight Health, the “Chapter 11 Debtors”) filed petitions for
relief under chapter 11 of the United States Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
commencing cases styled In re InSight Health Services Corp., Case No.
07-10701-BLS, and In re InSight Health Services Holdings Corp., Case No.
07-10700-BLS (each, a “Chapter 11 Case,” and collectively, the “Chapter 11
Cases”).

In connection with the commencement of the Chapter 11 Cases, the Obligors (as
defined in the Loan Agreement) have requested that the Administrative Agent and
Lenders amend certain provisions of the Loan Agreement as provided herein and
continue to make the credit facilities established under the Loan Agreement
available to the Existing Borrowers other than InSight Health.  Administrative
Agent and BofA as the sole Lender are willing to amend the Loan Agreement as
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby severally
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


--------------------------------------------------------------------------------


1.             Definitions.  All capitalized terms used in this Amendment,
unless otherwise defined herein, shall have the meaning ascribed to such terms
in the Loan Agreement.

2.             Amendments to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 of this Amendment, the Loan
Agreement is hereby amended, effective as of the Petition Date, as follows:

(a)           By deleting the parenthetical in the preamble of the Loan
Agreement that reads “(InSight Health and each of its subsidiaries listed on the
signature pages hereto being referred to collectively as ‘Borrowers,’ and
individually as a ‘Borrower’)” and by substituting in lieu thereof the
following:

(the subsidiaries of InSight Health listed on the signature pages hereto being
referred to collectively as “Borrowers,” and individually as a “Borrower”).

(b)           By deleting the words “Borrowers and their Subsidiaries” in the
definition of “Adjusted EBITDA” and substituting in lieu thereof the words
“InSight Health, Borrowers and their respective Subsidiaries.”

(c)           By deleting the definition of “Adjusted Net Earnings” and
substituting in lieu thereof the following:

Adjusted Net Earnings - with respect to any fiscal period, the net earnings (or
loss) for such fiscal period of InSight Health, Borrowers and their respective
Subsidiaries, all as reflected on the financial statement supplied to
Administrative Agent and Lenders pursuant to Section 10.1.3, but excluding:
(i) any gain or loss arising from the sale of capital assets; (ii) any gain
arising from any write-up of assets; (iii) net earnings of any entity (other
than a Subsidiary of InSight Health or a Borrower) in which InSight Health or
any Borrower has an ownership interest unless such net earnings have actually
been received by InSight Health or a Borrower in the form of cash Distributions;
(iv) any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of Distributions to InSight Health or a Borrower;
(v) the earnings of any Person to which any assets of InSight Health or a
Borrower shall have been sold, transferred or disposed of, or into which InSight
Health or a Borrower shall have merged, or been a party to any consolidation or
other form of reorganization, prior to the date of such transaction; and
(vi) any gain or loss arising from extraordinary items, all as determined in
accordance with GAAP on a Consolidated basis.

(d)           By adding the words “InSight Health or” before the words “a
Borrower” in the definition of “Capital Expenditures.”

2


--------------------------------------------------------------------------------


(e)           By substituting the following for the definition of “Cash Taxes
Paid”:

Cash Taxes Paid - for any period, the provision by InSight Health, Borrowers and
their respective Subsidiaries for income taxes as shown on the profit and loss
statement of InSight Health, Borrowers and their Subsidiaries for such period
minus any increase (or plus any decrease) in the provision for deferred taxes of
InSight Health, Borrowers and their respective Subsidiaries, determined on a
Consolidated basis in accordance with GAAP.

(f)            By deleting “$15,000,000” from the definition of “Financial
Covenant Trigger Amount” and substituting in lieu thereof “$10,000,000.”

(g)           By deleting the definition of “Fixed Charge Coverage Ratio” and
substituting in lieu thereof the following:

Fixed Charge Coverage Ratio - for any period, the ratio of (a) Adjusted EBITDA
for such period minus Capital Expenditures (excluding Capital Expenditures
financed with Funded Debt other than Revolver Loans) for such period minus
Distributions for such period (other than Distributions to a Borrower), net of
any contributions of equity capital paid in Cash to a Borrower from (1)
repayments of loans made by a Borrower to an officer, director or employee of
Borrower or any other Obligor pursuant to clause (xii)(a) of the definition of
Restricted Investment from whom Parent’s Equity Interests are repurchased and
(2) proceeds from resales of Parent’s Equity Interests so repurchased, minus
Cash Taxes Paid for such period minus the amount of investments permitted
pursuant to clause (xvi) of the definition of Restricted Investment during such
period, to (b) the sum of all Fixed Charges for such period, all calculated for
InSight Health and its Subsidiaries on a Consolidated basis.

(h)           By deleting the words “Interest Expense” in the definition of
“Fixed Charges” and substituting in lieu thereof the words “Cash Interest
Expense.”

(i)            By deleting the words “Borrowers and their Subsidiaries” in each
place they appear in the definition of “Funded Debt” and substituting in lieu
thereof the words “InSight Health, Borrowers and their respective Subsidiaries.”

(j)            By deleting the definition of “Guarantors” and substituting in
lieu thereof the following:

Guarantors - InSight Health, Parent, and each Person who hereafter guarantees
payment or performance of the whole or any part of the Obligations.

(k)           By adding the words “InSight Health or” before the word
“Borrowers” in the definition of “Impermissible Qualification.”

(l)            By deleting “$10,000,000” from clause (ii) of the definition of
“LC Conditions” and substituting in lieu thereof “$15,000,000.”

3


--------------------------------------------------------------------------------


(m)          By deleting “$15,000,000” from the definition of “Restrictive
Trigger Event” and substituting in lieu thereof “$10,000,000.”

(n)           By deleting the definition of “Security Agreement” and
substituting in lieu thereof the following:

Security Agreement - the Security Agreement executed and delivered by each
Chapter 11 Debtor to secure all of its liabilities and obligations under its
Guaranty.

(o)           By adding the words “InSight Health, by” after the phrase “owned
directly or indirectly by” in the definition of “Subsidiary.”

(p)           By deleting clause (f) of the definition of “Upstream Payment” and
substituting in lieu thereof the following:

(f) Distributions to the Chapter 11 Debtors only to the extent necessary to
enable payment of (i) management fees permitted under Section 10.2.4,
(ii) Adequate Protection Claims in the Chapter 11 Cases, (iii) fees and expenses
of professionals incurred in connection with the Chapter 11 Cases, (iv) Debt
service payments (including payments of interest on the Senior Notes), and (v)
quarterly fees required to be paid to the Office of the United States Trustee
pursuant to 28 U.S.C. § 1930 (a)(6); and

(q)           By inserting the following new definition into Section 1.1 in the
appropriate alphabetical order:

Cash Interest Expense - for any period, Interest Expense that has accrued during
such period, excluding any amount that is not payable in cash.

(r)            By deleting Section 4.4 and substituting in lieu thereof the
following:

4.4.         Borrower Agent.        Each Borrower hereby irrevocably appoints
InSight Health Corp., and InSight Health Corp. agrees to act under this
Agreement, as the agent and representative of itself and each other Borrower for
all purposes under this Agreement (in such capacity, “Borrower Agent”),
including requesting Borrowings, selecting whether any Loan or portion thereof
is to bear interest as a Base Rate Loan or a LIBOR Loan, and receiving account
statements and other notices and communications to Borrowers (or any of them)
from Administrative Agent.  Administrative Agent may rely, and shall be fully
protected in relying, on any Notice of Borrowing, Notice of
Conversion/Continuation, disbursement instructions, reports, information,
Borrowing Base Certificate or any other notice or communication made or given by
Borrower Agent, whether in its own name, on behalf of any Borrower or on behalf
of “the Borrowers,” and Administrative Agent shall have no obligation to make
any inquiry or request any confirmation from or on behalf of any other Borrower
as to the binding effect on such Borrower of

4


--------------------------------------------------------------------------------


any such Notice of Borrowing, Notice of Conversion Continuation, instruction,
report, information, Borrowing Base Certificate or other notice or
communication, nor shall the joint and several character of Borrowers’ liability
for the Obligations be affected, provided that the provisions of this Section
4.4 shall not be construed so as to preclude any Borrower from directly
requesting Borrowings or taking other actions permitted to be taken by
“a Borrower” hereunder.  Administrative Agent may maintain a single Loan Account
in the name of “InSight Health Corp.” hereunder, and each Borrower expressly
agrees to such arrangement and confirms that such arrangement shall have no
effect on the joint and several character of such Borrower’s liability for
the Obligations.

(s)           By deleting the words “Borrowers and their respective
Subsidiaries” in Section 10.1.3(i) and substituting in lieu thereof “InSight
Health, Borrowers and their respective Subsidiaries.”

(t)            By deleting the words “Borrowers and its Subsidiaries” and
“Borrowers and their Subsidiaries” in Section 10.1.3(ii) and substituting in
lieu thereof, in each case, “InSight Health, Borrowers and their respective
Subsidiaries.”

(u)           By adding the words “InSight Health or” before the words “any
Borrower” in two instances, and before the words “a Borrower” and “such
Borrower,” in Section 10.1.3(iii).

(v)           By deleting Section 10.3.1(i) and substituting in lieu thereof the
following:

(i)            Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage
Ratio of at least 1.0 to 1.0, measured on the last day of each month for the
twelve months then ended.

(w)          By substituting the attached Exhibit C for the Exhibit C that was
attached to the Loan Agreement on the Closing Date.

3.             Conditions Precedent.  Section 2 of this Amendment shall not
become effective until this Amendment is fully executed by each of the Obligors
and each of the other Borrowing Reinstatement Conditions is timely satisfied.

4.             Ratification and Reaffirmation.  Existing Borrowers hereby ratify
and reaffirm the Obligations, each of the Loan Documents and all of Existing
Borrowers’ covenants, duties, indebtedness and liabilities under the Loan
Documents.

5.             Revolver Note.  The Revolver Note shall continue to evidence the
Revolver Loans notwithstanding the fact that InSight Health is no longer a maker
of the Revolver Note, and each of the Existing Borrowers (excluding InSight
Health) hereby ratifies and reaffirms the Revolver Note and its liabilities and
obligations thereunder. If requested by Administrative Agent, the Existing
Borrowers (excluding InSight Health) agree to execute and deliver to
Administrative Agent a substitute Revolver Note containing the same terms and
conditions as the existing Revolver Note (but excluding InSight Health as a
maker), but the failure of Administrative Agent to request or to obtain any such
substitute Revolver Note shall not affect the validity or enforceability of the
existing Revolver Note.

5


--------------------------------------------------------------------------------


6.             Acknowledgments and Stipulations.  Existing Borrowers acknowledge
and stipulate that the Loan Documents executed by Existing Borrowers are legal,
valid and binding obligations of Existing Borrowers that are enforceable against
Existing Borrowers in accordance with the terms thereof  (except as the
enforceability thereof maybe limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights); all
of the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by Existing Borrowers); and the security
interests and Liens granted by each Existing Borrower in favor of Administrative
Agent and Lender are duly perfected, first priority security interests and Liens
(subject only to those Permitted Liens that are expressly permitted by the terms
of the Loan Agreement to have priority over the Liens of Administrative Agent).

7.             Representations and Warranties.  Existing Borrowers represent and
warrant to Administrative Agent and Lenders, to induce Administrative Agent and
Lenders to enter into this Amendment, that, after giving effect to the
amendments set forth herein, no Default or Event of Default exists on the date
hereof; the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of Existing Borrowers
and this Amendment has been duly executed and delivered by Existing Borrowers;
and all of the representations and warranties made by Borrowers in the Loan
Agreement were true and correct in all material respects when made and continue
to be true and correct in all material respects on the date hereof, except to
the extent that any such representation or warranty is stated to relate to an
earlier date, in which case such representation or warranty shall be true and
correct in all material respects on and as of such earlier date.

8.             Reference to Loan Agreement.  Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

9.             Expenses of Administrative Agent.  Existing Borrowers agree to
pay, on demand, all  reasonable costs and expenses incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and reasonable fees of Administrative Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

10.          Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the State of New York.

11.          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6


--------------------------------------------------------------------------------


12.          No Novation, etc.  Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect.  This Amendment is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Loan Agreement as herein modified shall continue in full force and effect.

13.          Counterparts; Signatures.  This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each  of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile or portable document format by
electronic mail transmission shall be deemed to be an original signature hereto.

14.          Further Assurances.  Existing Borrowers agree to take such further
actions as Administrative Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

15.          Section Titles.  Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

16.          Release of Claims.  To induce Administrative Agent and Lenders to
enter into this Amendment, each Existing Borrower hereby releases, acquits and
forever discharges Administrative Agent and Lenders, and all officers,
directors, agents, employees, successors and assigns of Administrative Agent and
Lenders, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that such
Existing Borrower now has or ever had against Administrative Agent or any Lender
arising under or in connection with any of the Loan Documents.  Existing
Borrowers represent and warrant to Administrative Agent and Lenders that
Existing Borrowers have not transferred or assigned to any Person any claim that
any Existing Borrower ever had or claimed to have against Lender.

17.          Waiver of Jury Trial.  To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers, as of the
date first written above.

 

EXISTING BORROWERS:

 

 

 

 

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

WILKES-BARRE IMAGING, L.L.C.

 

 

 

 

 

By:

 

InSight Health Corp., as the sole member and sole manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

MRI ASSOCIATES, L.P.

 

 

 

 

 

By:

 

InSight Health Corp., as the general partner

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

[Signatures continued on following page]

8


--------------------------------------------------------------------------------


 

 

VALENCIA MRI, LLC

 

 

ORANGE COUNTY REGIONAL PET

 

 

CENTER-IRVINE, LLC

 

 

SAN FERNANDO VALLEY REGIONAL PET

 

 

CENTER, LLC

 

 

 

 

 

By:

 

InSight Health Corp., as the sole member

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

PARKWAY IMAGING CENTER, LLC

 

 

 

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

Name:

Mitch C. Hill

 

 

Title:

Manager

 

[Signatures continued on following page]

9


--------------------------------------------------------------------------------


 

 

 

INSIGHT HEALTH CORP.

 

OPEN MRI, INC.

 

MAXUM HEALTH CORP.

 

RADIOSURGERY CENTERS, INC.

 

DIAGNOSTIC SOLUTIONS CORP.

 

MAXUM HEALTH SERVICES OF NORTH

 

TEXAS, INC.

 

MAXUM HEALTH SERVICES OF DALLAS,

 

INC.

 

NDDC, INC.

 

SIGNAL MEDICAL SERVICES, INC.

 

INSIGHT IMAGING SERVICES CORP.

 

COMPREHENSIVE MEDICAL IMAGING,

 

INC.

 

COMPREHENSIVE MEDICAL IMAGING

 

CENTERS, INC.

 

COMPREHENSIVE MEDICAL IMAGING-

 

BILTMORE, INC.

 

COMPREHENSIVE OPEN MRI-EAST MESA,

 

INC.

 

TME ARIZONA, INC.

 

COMPREHENSIVE MEDICAL IMAGING-

 

FREMONT, INC.

 

COMPREHENSIVE MEDICAL IMAGING-

 

SANFRANCISCO, INC.

 

COMPREHENSIVE OPEN MRI- GARLAND,

 

INC.

 

IMI OF ARLINGTON, INC.

 

COMPREHENSIVE MEDICAL IMAGING-

 

FAIRFAX, INC.

 

IMI OF KANSAS CITY, INC.

 

COMPREHENSIVE MEDICAL IMAGING-

 

BAKERSFIELD, INC.

 

MAXUM HEALTH SERVICES CORP.

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

10


--------------------------------------------------------------------------------


 

COMPREHENSIVE OPEN MRI-

 

CARMICHAEL/FOLSOM, LLC

 

SYNCOR DIAGNOSTICS SACRAMENTO, LLC

 

SYNCOR DIAGNOSTICS BAKERSFIELD, LLC

 

 

 

By:

Comprehensive Medical Imaging, Inc. and
Comprehensive Medical Imaging Centers,
Inc., as the partners

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

 

 

 

 

PHOENIX REGIONAL PET CENTER-

 

THUNDERBIRD, LLC

 

 

 

By:

Comprehensive Medical Imaging Centers, Inc.,
as the sole member

 

 

 

 

 

By:

/s/ Mitch C. Hill

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

[Signatures continued on following page]

11


--------------------------------------------------------------------------------


 

MOUNTAIN VIEW MRI

 

MESA MRI

 

LOS GATOS IMAGING CENTER

 

WOODBRIDGE MRI

 

JEFFERSON MRI-BALA

 

JEFFERSON MRI

 

 

 

By:

Comprehensive Medical Imaging, Inc.
and Comprehensive Medical Imaging
Centers, Inc., as the members

 

 

 

 

 

By:

/s/ Mitch C. Hil

 

 

Mitch C. Hill, Executive Vice President
and Chief Financial Officer

 

[Signatures continued on following page]

12


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent

 

 

 

 

 

By:

/s/ Seth Benefield

 

Name:

Seth Benefield

 

Title:

Vice President

 

 

 

 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Seth Benefield

 

Name:

Seth Benefield

 

Title:

Vice President

 

13


--------------------------------------------------------------------------------


EXHIBIT C

Form of Notice of Borrowing

Date                           , 2007

Bank of America, N.A.
300 Galleria Parkway
Suite 800
Atlanta, Georgia  30339

Attention: Loan Administration Officer

Re:          Amended and Restated Loan and Security Agreement dated September
22, 2005, by and among INSIGHT HEALTH CORP., a Delaware corporation (hereinafter
referred to as “Borrower Agent”), and those subsidiaries of InSight Health
Services Corp. listed on the signature pages thereto (Borrower Agent and each of
such subsidiaries listed on the signature pages thereto being referred to
collectively herein as “Borrowers,” and individually as a “Borrower”), and BANK
OF AMERICA, N.A., as administrative agent and sole lender (as at any time
amended, the “Loan Agreement”)

Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 4.1 of the Loan
Agreement.  Unless otherwise defined herein, capitalized terms used herein shall
have the meanings attributable thereto in the Loan Agreement.  Borrowers hereby
request a Revolver Loan in the aggregate principal amount of
$                                , to be made on                        ,
            , and to consist of:

Check as applicable:            :    Base Rate Loans in the aggregate principal
amount of $                             

:    LIBOR Loans in the aggregate principal amount of $                    ,
with Interest Periods as follows:

(i)            As to $                      , an Interest Period
of              month(s);

(ii)           As to $                      , an Interest Period
of              months;

(iii)          As to $                      , an Interest Period
of              months.

Borrowers represent and warrant to Administrative Agent and Lender that all
proceeds of the Revolver Loans requested hereby will be used by Borrowers solely
to pay operating expenses of Borrowers or to make a Distribution to permit
payment of accrued interest on the Senior Notes.

14


--------------------------------------------------------------------------------


Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Loan Documents and hereby certifies that no Default or
Event of Default exists on the date hereof.

Borrowers have caused this Notice of Borrowing to be executed and delivered by
their duly authorized representative, this                 day
of                        , 2007.

 

INSIGHT HEALTH CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

15


--------------------------------------------------------------------------------